Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 10/06/2022.
Claims 1, 11, 14, and 17-18 have been amended.
Claims 9-10 and 16 have been cancelled.
Claim 21 has been newly added.
Claims 1-8, 11-15 and 17-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11-15 and 17-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-8 and 11-15 are directed to a system (i.e., a machine) and claims 17-21 are directed to a method (i.e., a process). Accordingly, claims 1-8, 11-15 and 17-21 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 and 14 are the system claims, while claim 17 covers a method claim.
Specifically, independent claim 1 recites:
A system for collecting whole blood from blood donors and monitoring donation information on a handheld computing device, comprising:
first whole blood collection devices disposed at a first blood donation center and configured to collect whole blood from donors;
second whole blood collection devices at a second blood donation center which is different than the first blood donation center;
a handheld computing device comprising a handheld housing, a touch screen display coupled to the housing, a memory to store an executable application, a network interface circuit configured to communicate wirelessly, and a processing circuit coupled to the display, the network interface circuit and the memory;
a remote server computer in wireless communication with the first and second whole blood collection devices and the handheld computing device,
wherein the first and second whole blood collection devices are each configured to transfer donation procedure information to the remote server using at least one communication protocol, wherein the remote server computer is configured to facilitate retrieval of the donation procedure information at the handheld computing device;
wherein the donation procedure information comprises data based on product volume collected;
wherein the donation procedure information comprises facility information;
wherein the handheld computing device is configured to display a number of whole blood units collected; and
wherein the donation procedure information comprises data indicating performance of operators of the whole blood collection devices.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because tracking amounts of whole blood donations for donors, instructing the donors and scoring the performance of the operators all relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because evaluating the performance of the operators by observing opportunities to improve are observations/evaluations/analysis that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-13 (similarly for dependent claims 15-16 and 18-21) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 1 (similarly to claims 14 and 17), these claims constitute: (a) “certain methods of organizing human activity” because tracking amounts of whole blood donations for donors, instructing the donors and scoring the performance of the operators all relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because evaluating the performance of the operators by observing opportunities to improve are observations/evaluations/analysis that can be performed in the human mind or with a pen and pencil.
Turning to the dependent claims, claims 2, 7-8, 18 and 20 merely recite specific kinds of information such as real time scorecard or scoreboard, donation statistics, a current number of whole blood units, facility information and feedback as type of training. Claims 4, 11 and 19 merely recite specific kinds of information obtained such as donation location centers and mobile sites, quantity of blood donations and facility information. Claims 3, 5-6 and 15 recite determining steps such as generating feedback about the operators, keeping track of donation progress and donation records.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claims 14 and 17), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for collecting whole blood from blood donors and monitoring donation information on a handheld computing device, (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising:
first whole blood collection devices disposed at a first blood donation center and configured to collect whole blood from donors;
second whole blood collection devices at a second blood donation center which is different than the first blood donation center;
a handheld computing device comprising a handheld housing, a touch screen display coupled to the housing, a memory to store an executable application, a network interface circuit configured to communicate wirelessly, and a processing circuit coupled to the display, the network interface circuit and the memory (conventional computer implementation as noted below, see MPEP § 2106.05(f));
a remote server computer in wireless communication with the first and second whole blood collection devices and the handheld computing device,
wherein the first and second whole blood collection devices are each configured to transfer donation procedure information to the remote server using at least one communication protocol, wherein the remote server computer is configured to facilitate retrieval of the donation procedure information (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) at the handheld computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f));
wherein the donation procedure information comprises data based on product volume collected;
wherein the donation procedure information comprises facility information;
wherein the handheld computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) is configured to display a number of whole blood units collected; and
wherein the donation procedure information comprises data indicating performance of operators of the whole blood collection devices.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the system that includes a handheld computing device, a touch screen display, a housing, a memory to store an executable application, a network interface circuit and a remote server, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “first whole blood collection devices disposed at a first blood donation center and configured to collect whole blood from donors” and “second whole blood collection devices at a second blood donation center which is different than the first blood donation center”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “using at least one communication protocol” the Examiner submits that this additional limitation amounts to merely using a computer, with a video camera, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation “facilitate retrieval of the donation procedure information,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-8, 11-15 and 17-21 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-8, 11-13 and analogous independent claim 14 with its dependent claims 15, analogous independent claim 17 with its dependent claims 18-20 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the handheld computing device, touch screen display, housing, memory to store an executable application, network interface circuit and remote server, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “first whole blood collection devices disposed at a first blood donation center and configured to collect whole blood from donors” and “second whole blood collection devices at a second blood donation center which is different than the first blood donation center”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “using at least one communication protocol” the Examiner submits that this additional limitation amounts to merely using a computer, with a video camera, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation “facilitate retrieval of the donation procedure information,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 1 and analogous independent claims 14 and 17 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Therefore, claims 1-8, 11-15 and 17-21 are ineligible under 35 USC §101.

Response to Arguments
Applicant’s amendments and arguments, see page 6, filed 10/06/2022, with respect to the rejection 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 112 rejection of claims 1-20 has been withdrawn. 
Applicant argues that the handheld computing device specifically displays a number of whole blood units collected and generates feedback relating to the performance of the operators. As recited in Claim 17, blood collection can be improved using the feedback and incorporates any alleged abstract idea into a practical application, e.g. see pgs. 7-8 of Remarks – Examiner disagrees.
Displaying helpful information such as the feedback of how an operator has been performing his/her blood collection duties is not a technological improvement. As discussed supra, the claimed invention does not provide a physical improvement to the computer. The claimed invention also does nothing to improve any other technical field, see, e.g., Diamond v. Diehr. There is no evidence to show that it improves the structural or functional properties of the computer itself, outside of improving the computer specifically for implementing the abstract idea. The claimed invention may improve the abstract idea, but an improved abstract idea is still an abstract idea.
Applicant argues that claim 1 focuses on a specific system that improves the relevant technology, liken to Example 4 found to contain “significantly more than the judicial exception”, e.g. see pgs. 9-10 of Remarks – Examiner disagrees.
Unlike having GPS integrated technology as Example 4, no technological improvements to the functioning of the computer itself have been genuinely set forth and are nonetheless directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve monitoring and timing blood collection workflow data (i.e. the abstract idea), but there is no evidence to show that it improves the structural or functional properties of the computer itself, outside of improving the computer specifically for implementing the abstract idea.
Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        10/21/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686